--------------------------------------------------------------------------------

Exhibit 10.1
 
The Partnership has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that it has filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
asterisk *.


FINAL COPY
PhysicalTransaction Confirmation
 
Date :  October 10, 2008
To:      PETROLEUM DEVELOPMENT CORPORATION
 
  [image1.jpg]
CONFIDENTIAL
Transaction Number:   155029
Version:                          2
Contract Term:              01/01/2009-01/01/2011



The following confirms the terms of the agreement for the transaction made on
April 22,2008 between SUNCOR ENERGY MARKETING INC. and PETROLEUM DEVELOPMENT
CORPORATION:


COUNTERPARTY:
PETROLEUM DEVELOPMENT CORPORATION
CONTACT INFO :
 
Trader: Tina R. Smith
Name: Confirmation Department
 
120 GENESIS BLVD
Phone: 304-842-8930
 
BRIDGEPORT, WV, USA 26330
Fax: 1-304-842-8936
     
COMPANY :
SUNCOR ENERGY MARKETING INC.
CONTACT INFO :
 
Trader: Tim Kirwin
Name: Jim Sylvester
 
1500, 112 Fourth Avenue S.W.
Phone: (403) 920-8346
 
Calgary, AB, Canada T2P 2V5
Fax: (403)205-7964



Suncor Receives
 
B-1
Physical/Financial
PHYSICAL
       
Delivery Point:
Suncor Lease Volume
       
Quantity:
Approx, 4,300 BBL/DAY
       
Quality:
Colorado Sweet
       
Term:
01/01/2009-12/31/2010
       
Price:
NYMX_WTISPOT In USD/BBL Current Business Month
* USD/BBL



Payment Terms:    Payable In United States funds on or before the 20th of the
month following the month of delivery
 
Special Provisions:
 

--------------------------------------------------------------------------------




PETROLEUM DEVELOPMENT CORPORATION   SUNCOR ENERGY MARKETING INC.          
Signature
/s/ Tina R. Smith
  Signature /s/ Shawn Bray Name:
TINA R. SMITH
Vice President
    SHAWN BRAY, Interim Mgr. Risk-Controls           Signature
/s/ Eric R. Stearns
  Signature /s/ Richard Brown Name:
ERIC R. STEARNS
Executive Vice President
   
RICHARD BROWN
Vice President
       
Crude Oil Marketing & Trading
       
Suncor Energy Marketing Inc.



This Transaction Confirmation confirms the terms of the transaction between the
parties and is subject to the terms and conditions of the Master US Crude
Agreement dated July 01, 2008.


If the terms and conditions of this Confirmation as stated above accurately
reflect the mutual agreement of the parties hereto, please execute this
confirmation in the appropriate space provided below and return one (1) fully
executed copy to Suncor by 5:00 P.M. Calgary, Alberta time on the second (2)
Business Day after the clay on which this confirmation has been received (the
"Confirm Deadline"). If no objection to this Confirmation has been received in
writing by the Confirming Party by the Confirm Deadline, this Confirmation shall
be deemed to accurately reflect the mutual agreement of the Parties hereto and
shall be binding and enforceable against Seller and Buyer, regardless of whether
or not It has been executed by either Party.


Runtime:  2008-Oct-10 10:39 am
Trans No: 155029
Page 1 of 1

 
 
 

--------------------------------------------------------------------------------

 

Master Agreement for U.S. Crude Oil Purchase, Sale, or Exchange Transactions


THIS MASTER AGREEMENT (the "Agreement") is dated July 1, 2008, and is made
between Suncor Energy Marketing Inc. ("SEMI") and Petroleum Development
Corporation ("Counterparty") (referred to individually as a "Party" and
collectively as the "Parties").


Each of the Parties hereby agrees and confirms that:


1      Acceptance of GTCs: It has accepted the attached ConocoPhillips General
Provisions for Domestic Crude Oil Agreements ("GTCs") and the attached
Amendments to the GTCs (the "Amendments"), to govern any and all transactions
entered into between SEMI and Counterparty for the purchase, sale, or exchange
of crude oil, condensate or other related liquid substances.


2      Master Agreement: All transactions entered into between SEMI and
Counterparty for the purchase, sale, or exchange of crude oil, condensate or
other related liquid substances shall be subject to this Agreement, the GTCs,
and the Amendments and shall be considered as being transacted under a single
master agreement, and, in respect of any such transaction, this Agreement, the
GTCs, and the Amendments will be incorporated into and form part of each
transaction, without the need to attach a copy of same to any transaction
document or confirmation


3       Representations:
 
a                 It is acting for its own account, and has made its own
independent decisions to enter into any crude oil purchase and sale transaction,
and any such transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisors as it has deemed necessary; it is
not relying on any communication (written or oral) of the other Party as
investment advice or as a recommendation to enter into any transaction; no
communication received from the other Party shall be deemed to be an assurance
or guarantee as to the expected results of any transaction; it is capable of
assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts the terms,
conditions and risks of each transaction; it is capable of assuming, and
assumes, the risks of each transaction; and the other Party is not acting as a
fiduciary for or an advisor to it in respect of any transaction; and
 
b                 it has all necessary corporate (or analogous) and other
requisite authorizations to execute, deliver and perform this Agreement and any
transaction with the other Party entered into by it


4      Forward Contract: This Agreement, the GTCs, the Amendments, any
transaction confirmation, special provisions, or other transaction document, and
any credit support document provided with respect thereto shall together
constitute a "forward contract" within the meaning of the United States
Bankruptcy Code and Buyer and Seller shall each be deemed to be "forward
contract merchants" within the meaning of the United States Bankruptcy Code.


5      Confirmation Procedure: It will be legally bound from the time it agrees
(orally or otherwise) to the terms of a transaction; provided that the in the
case of each individual transaction to purchase or sell crude oil, condensate or
other related liquid substances, the Party that is the seller shall confirm the
terms of the transaction by sending a confirmation (also sometimes referred to
as special provisions) to the other Party by facsimile or other electronic means
within two (2) business days after the Parties have agreed to enter into a
transaction (including orally), and, if the receiving Party does not notify the
confirming Party, by facsimile or other mutually agreeable electronic means, of
material differences between the confirmation and the receiving Party's
understanding of the transaction terms, or otherwise object to the confirmation,
within two (2) business days of receipt of the confirmation, the confirmation
will then be deemed to constitute the receiving Party's agreement to the terms
of the transaction as set out in the confirmation.


If the Party that is the seller in an individual transaction fails to send the
other Party a confirmation within two (2) business days after the Parties have
agreed to enter into a transaction (including orally) as aforesaid, the other
Party may confirm the terms of the transaction by sending a confirmation to the
Party that is the seller by facsimile or other electronic means on the third
(3rd) business day after the transaction is entered into, and, if the receiving
Party does not notify the confirming Party, by facsimile or other mutually
agreeable electronic means, of material differences between the confirmation and
the receiving Party's understanding of the transaction terms within two (2)
business days of receipt of the confirmation, the confirmation will then be
deemed to constitute the selling Party's agreement to the terms of the
transaction as set out in the confirmation provided by the buyer.



SUNCOR ENERGY MARKETING INC,   PETROLEUM DEVELOPMENT CORPORATION           Per:
/s/ Richard Brown
  Per:
/s/ Eric R Stearns
Name:
RICHARD BROWN
  Name:
ERIC R STEARNS
Title:
Vice President
  Title:
EVP
 
Crude Oil Marketing & Trading
       
Suncor Energy Marketing Inc.
     

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Amendments to ConocoPhillips General Provisions for Domestic Crude Oil
Agreements


ConocoPhillips General Provisions for Domestic Crude Oil Agreements dated
January 1,1993 are amended as follows:


F.
Payment



The last paragraph shall be deleted in its entirety and replaced with the
following:


"In the event that Buyer fails to make any payment when due, Seller shall have
the right to charge interest on the amount of the overdue payment at per annum
rate which shall be two percentage points higher than the prime lending rate as
may be published in The Wall Street Journal under "Money Rates" on the date
payment was due, but not to exceed the maximum rate permitted by law


If in respect of any month, amounts are due and owing, or past due and owing,
under two or more agreements entered Into by the parties for the purchase, sale
or exchange of crude oil and/or condensate, the parties shall net all same
currency amounts such that the party owing the greater amount shall make a
single payment in each relevant currency of the net same currency amount to
the other party in accordance with this Section; provided that no payment
required to be made pursuant to the terms of security given pursuant to Section
G, Financial Responsibility, shall be subject to netting under this paragraph or
any other provision of this Agreement. In the event that the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail"


G.
Financial Responsibility



The entire section shall be deleted and replaced with the following:


   "G.1.      Financial Responsibility


   If:


 
(1)
a party to this Agreement ("X") has reasonable grounds for insecurity regarding
the other party's ("Y's") ability to perform its obligations hereunder; or




 
(2)
without limiting the circumstances of (1) above, where credit ratings exist in
respect of Y or it's guarantor (where Y's obligations under this Agreement are
supported by a guarantee), there has been a decrease in the rating of the
unsecured, senior long-term debt of Y or it's guarantor, below BBB- by Standard
& Poor's, a division of The McGraw-Hill Companies, Inc, or a successor thereto
("S&P") or below Baa3 by Moody's Investors Services, Inc, or a successor thereto
("Moody's");



then X shall have the option of requiring security in the form of either (a) a
cash prepayment, or (b) an irrevocable standby letter of credit (in form and on
terms satisfactory to Seller, acting reasonably) issued by a Canadian or United
States bank with a rating for its senior unsecured debt of at least A by S&P or
A2 by Moody's. Any required prepayment or letter of credit shall be in an amount
specified by X, acting reasonably, and shall be provided to X within three (3)
New York banking days following X's request therefore"



 
G.2.
Default



If a party to this Agreement (the "Defaulting Party") should (1) become the
subject of bankruptcy or other insolvency proceedings or proceedings for the
appointment of a receiver, trustee, or similar official, (2) become generally
unable to pay its debts as they become due, (3) make a general assignment for
the benefit of creditors, (4) default in the payment or performance of any
material obligation to the other party under this Agreement or any other
associated contract and such default shall continue for two business days after
notice of such default to the Defaulting Party, or (5) fail to provide
satisfactory security within three New York banking days following the other
party's request therefore, pursuant to Section G 1 above, then the other party
to this Agreement may withhold shipments without notice"


H.
Liquidation



Subsection (1). Right to Liquidate, is amended by deleting the words "the third
paragraph of Section G, Financial Responsibility" and replacing them with
"Section G 2 , Default"


M.
Governing Law



This Section is amended by deleting the word "Texas" and replacing it with the
word "New York"


Q.
Assignment



The Section is amended by adding the following to the end of the Section:


"Notwithstanding the foregoing, Seller may, at any time without the consent of
Buyer, transfer, sell, pledge, encumber, assign, or otherwise convey (including
by declaration of trust) to a third party all or a portion of its rights or
benefits herein, the accounts, revenues, or proceeds hereof, or any security
provided hereunder, in connection with any financing or other financial
arrangement; provided that in making such assignment, Seller shall not be
released from the performance of its obligations under this Agreement. Both
parties acknowledge and agree that where benefits hereunder are assigned by
Seller to a third party in accordance with the foregoing sentence, (i) the
Seller may enforce benefits hereunder on its own behalf or in the name of the
third party, and (ii) the third party may directly enforce benefits hereunder on
its own behalf."

 
 

--------------------------------------------------------------------------------

 

[image2.jpg]
 
GENERAL PROVISIONS
DOMESTIC CRUDE OIL AGREEMENTS


A.    Measurement and Tests: All measurements hereunder shall be made from
static tank gauges on 100 percent tank table basis or by positive displacement
meters All measurements and tests shall be made in accordance with the latest
ASTM or ASME-API (Petroleum PD Meter Code) published methods then in effect,
whichever apply. Volume and gravity shall be adjusted to 60 degrees Fahrenheit
by the use of Table 6A and 5A of the Petroleum Measurement Tables ASTM
Designation D1250 in their latest revision. The crude oil delivered hereunder
shall be marketable and acceptable in the applicable common of segregated stream
of the carriers involved but not to exceed 1% S&W. Full deduction for all free
water and S&W content shall be made according to the API/ASTM Standard Method
then in effect. Either party shall have the right to have a representative
witness all gauges tests and measurements. In the absence of the other party's
representative, such gauges, tests and measurements shall be deemed to be
correct


B.    Warranty: The Seller warrants good title to all crude oil delivered
hereunder and warrants that such crude oil shall be free from all royalties,
liens, encumbrances and all applicable foreign, federal, state and local taxes.


Seller further warrants that the crude oil delivered shall not be contaminated
by chemicals foreign to virgin crude oil including, but not limited to
chlorinated and/or oxygenated hydrocarbons and lead. Buyer shall have the right,
without prejudice to any other remedy available to Buyer, to reject and
return to Seller any quantities of crude oil which are found to be so
contaminated, even after delivery to Buyer


C.    Rules and Regulations: The terms provisions and activities undertaken
pursuant to this Agreement shall be subject to all applicable laws orders and
regulations of all governmental authorities. If at any time a provision hereof
violates any such applicable laws, orders or regulations, such provision
shall be voided and the remainder of the Agreement shall continue in full force
and effect unless terminated by either party upon giving written notice to the
other parly hereto. If applicable, the parties hereto agree to comply with
all provisions (as amended) of the Equal Opportunity Clause prescribed in 41
C.F.R. 60-1.4; the Affirmative Action Clause for disabled veterans and veterans
of the Vietnam Era prescribed in 41 C.F.R. 60-250 4; the Affirmative Action
Clause for Handicapped Workers prescribed in 41 C.F.R. 60-741 .4; 48 C.F.R.
Chapter 1 Subpart 197 regarding Small Business and Small Disadvantaged Business
Concerns; 48 C.F.R. Chapter 1 Subpart 20 3 regarding Utilization of Labor
Surplus Area Concerns; Executive Order 12138 and regulations thereunder
regarding subcontracts to women-owned business concerns; Affirmative Action
Compliance Program (41 C.F.R. 60-1 40); annually file SF-100 Employer
Information Report (41 C.F.R. 60-1,7); 41 C.F.R. 60-1 8 prohibiting segregated
facilities; and the Fair Labor Standards Act of 1938 as amended all of which are
incorporated in this Agreement by reference


D.    Hazard Communication: Seller shall provide its Material Safety Data Sheet
("MSDS") to Buyer. Buyer acknowledges the hazards and risks in handling and
using crude oil. Buyer shall read the MSDS and advise its employees its
affiliates, and third parties, who may purchase or come into contact with such
crude oil about the hazards of crude oil, as well as the precautionary
procedures for handling said crude oil which are set forth in such MSDS and any
supplementary MSDS or written warning(s) which Seller may provide to Buyer from
time to time.


E.     Force Majeure: Except for payment due hereunder, either party hereto
shall be relieved from liability for failure to perform hereunder for
the duration and to the extent such failure is occasioned by war, riots,
insurrections, fire, explosions, sabotage, strikes, and other labor or
industrial disturbances, acts of God or the elements, governmental laws
regulations, or requests, acts in furtherance of the International Energy
Program disruption or breakdown of production or transportation facilities,
delays of pipeline carrier in receiving and delivering crude oil tendered, or by
any other cause whether similar or not, reasonably beyond the control of such
party. Any such failures to perform shall be remedied with all reasonable
dispatch but neither party shall be required to supply substitute quantities
from other sources of supply. Failure to perform due to events of Force Majeure
shall not extend the terms of this Agreement.


Notwithstanding the above, and in the event that the Agreement is an associated
purchase/sale or exchange of crude oil, the parties shall have the rights and
obligations described below in the circumstances described below:


(1)      If, because of Force Majeure the party declaring Force Majeure (the
"Declaring Party") is unable to deliver part or all of the quantity of crude oil
which the Declaring Party Is obligated to deliver under the Agreement or
associated contract, the other party (the "Exchange Partner") shall have the
right but not the obligation to reduce Its deliveries of crude oil under
the same Agreement or associated contract by an amount not to exceed the number
of barrels of crude oil that the Declaring Party fails to deliver.


(2)      If, because of Force Majeure the Declaring Party is unable to take
delivery of part or all of the quantity of crude oil to be delivered by the
Exchange Partner under the Agreement or associated contract, the Exchange
Partner shall have the right but not the obligation to reduce its receipts of
crude oil under the same Agreement or associated contract by an amount not to
exceed the number of barrels of crude oil that the Declaring Party fails to take
delivery of


F.     Payment: Unless otherwise specified in the Special Provisions of this
Agreement, Buyer agrees to make payment against Seller's invoice tor the crude
oil purchased hereunder to a bank designated by Seller in US dollars by
telegraphic transfer in immediately available funds. Unless otherwise specified
in the Special Provisions of this Agreement, payment will be due on or before
the 20th of the month following the month of delivery. If payment due date is on
a Saturday or New York bank holiday other than Monday, payment shall be due
on the preceding New York banking day. If payment due date is on a Sunday or a
Monday New York bank holiday, payment shall be due on the succeeding New York
banking day.


Payment shall be deemed to be made on the date good funds are credited to
Seller's account at Seller's designated bank.


In the event that Buyer fails to make any payment when due, Seller shall have
the right to charge interest on the amount of the overdue payment at a per annum
rate which shall be two percentage points higher than the published prime
lending rate of Morgan Guaranty Trust Company of New York on the date payment
was due, but not to exceed the maximum rate permitted by law.


 
Effective January 1,1993
Supersedes November 1983 General Provisions

 
 

--------------------------------------------------------------------------------

 


G.     Financial Responsibility: Notwithstanding anything to the contrary in
this Agreement, should Seller reasonably believe it necessary to assure payment,
Seller may at any time require by written notice to Buyer, advance cash payment
or satisfactory security in the form of a Letter or Letters of Credit at Buyer's
expense in a form and from a bank acceptable to Seller to cover any or all
deliveries of crude oil. If Buyer does not provide the Letter of Credit on or
before the date specified in Sellers notice under this section, Seller or Buyer
may terminate this Agreement forthwith. However, if a Letter of Credit is
required under the Special Provisions of this Agreement and Buyer does not
provide same, then Seller only may terminate this Agreement forthwith. In no
event shall Seller be obligated to schedule or complete delivery of the crude
oil until said Letter of Credit is found acceptable to Seller. Each party may
offset any payments or deliveries due to the other party under this or any other
agreement between the parties.


If a party to this Agreement (the "Defaulting Party") should (1) become the
subject of bankruptcy or other insolvency proceedings, or proceedings for the
appointment of a receiver, trustee, or similar official, (2) become generally
unable to pay its debts as they become due, or (3) make a general assignment for
the benefit of creditors, the other party to this Agreement may withold
shipments without notice.


H.     Liquidation:


(1)      Right to Liquidate: At any time after the occurrence, of one or more of
the events described In the third paragraph of Section G, Financial
Responsibility, the other party to the Agreement (the "Liquidating Party") shall
have the right, at its sole discretion, to liquidate this Agreement by
terminating this Agreement. Upon termination, the parties shall have no further
rights or obligations with respect to this Agreement, except for the payment of
the amount(s) (the "Settlement Amount" or "Settlement Amounts") determined as
provided in Paragraph (3) of this section.


(2)      Multiple Deliveries: If this Agreement provides for multiple deliveries
of one or more types of crude oil in the same or different delivery months, or
for the purchase or exchange of crude oil by the parties, all deliveries under
this Agreement to the same party at the same delivery location during a
particular delivery month shall be considered a single commodity transaction
("Commodity Transaction") for the purpose of determining the Settlement
Amount(s). If the Liquidating Party elects to liquidate this Agreement the
Liquidating Party must terminate all Commodity Transactions under this Agreement


(3)      Settlement Amount: With respect to each terminated Commodity
Transaction the Settlement Amount shall be equal to the contract quantity of
crude oil multiplied by the difference between the contract price per barrel
specified in this Agreement (the "Contract Price") and the market price per
barrel of crude oil on the date the Liquidating Party terminates this Agreement
(the "Market Price"). If the Market Price exceeds the Contract Price in a
Commodity Transaction, the selling party shall pay the Settlement Amount to the
buying party. If the Market Price is less than the Contract Price in a Commodity
Transaction, the buying party shall pay the Settlement Amount to the selling
party. If the Market Price is equal to the Contract Price in a Commodity
Transaction, no Settlement Amount shall be due.


(4)      Termination Date: For the purpose of determining the Settlement Amount,
the date on which the Liquidating Party terminates this Agreement shall be
deemed to be (a) the date on which the Liquidating Party sends written notice of
termination to the Defaulting Party, if such notice of termination is sent by
telex or facsimile transaction; or (b) the date on which tha Defaulting Party
receives written notice of termination from the Liquidating Party if such notice
of termination is given by United States mail or a private mail delivery
service.


(5)      Market Price: Unless otherwise provided in this Agreement, the Market
Price of crude oil sold or exchanged under this Agreement shall be the price for
crude oil for the delivery month specified in this Agreement and at the delivery
location that corresponds to the delivery location specified in this Agreement,
as reported in Platt's Oilgram Price Report ("Platt's") for the date on which
the Liquidating Party terminates this Agreement. If Platt's reports a range of
prices for crude oil on that date, the Market Price shall be the arithmetic
average of the high and low prices reported by Platt's. If Platt's does not
report prices for the crude oil being sold under this Agreement the Liquidating
Party shall determine the Market Price of such crude oil in a commercially
reasonable manner, unless otherwise provided in this Agreement.


(6)      Payment of Settlement Amount: Any Settlement Amount due upon
termination of this Agreement Shall be paid in immediately available funds
within two business days after the Liquidating Party terminates this Agreement.
However if this Agreement provides for more than one Commodity Transaction or if
Settlement Amounts are due under other agreements terminated by the Liquidating
Party the Settlement Amounts due to each party for such Commodity Transactions
and/or agreements shall be aggregated. The party owing the net amount after such
aggregation shall pay such net amount to the other party in immediately
available funds within two business days after the date on which the Liquidating
Party terminates the Agreement.


(7)      Miscellaneous: This section shall not limit the rights and remedies
available to the Liquidating Party by law or under other provisions of this
Agreement. The parties hereby acknowledge that this Agreement constitutes a
forward contract for purposes of Section 536 of the U S. Bankruptcy Code.


I.      Equal Daily Deliveries: For pricing purposes only, unless otherwise
specified in the Special Provisions, all crude oil delivered hereunder during
any calendar month shall be considered to have been delivered in equal daily
quantities during such month


J.      Exchange Balancing: If volumes are exchanged each party shall be
responsible for maintaining the exchange in balance on a month-to-month basis as
near as pipeline or other transportation conditions will permit. In all events
upon termination of this Agreement and after all monetary obligations under this
Agreement have been satisfied any volume imbalance existing at the conclusion of
this Agreement of less than 1,000 barrels will be declared in balance. Any
volume imbalance of 1,000 barrels or more limited to the total contract volume,
will be settled by the underdelivering party making delivery of the total volume
imbalance in accordance with the delivery provisions of this Agreement
applicable to the underdelivering party unless mutually agreed to the contrary.
The request to schedule all volume imbalances must be confirmed in writing by
one party or both parties. Volume imbalances confirmed by the 20th of the month
shall be delivered during the calender month after the volume imbalance is
confirmed. Volume imbalances confirmed after the 20th of the month shall be
delivered during the second calendar month after the volume imbalance is
confirmed.
 


Effective January 1, 1993
Supersedes November 1983 General Provisions

 
 

--------------------------------------------------------------------------------

 


K.    Delivery, Title, and Risk of Loss; Delivery, title, and risk of loss of
the crude oil delivered hereunder shall pass from Seller to Buyer as follows:


For lease delivery locations, delivery of the crude oil to the Buyer shall he
effected as the crude oil passes the last permanent delivery flange and/or meter
connecting the Seller's lease/unit storage tanks or processing facilities to the
Buyer's carrier. Title to and risk of loss of the crude oil shall pass from
Seller to Buyer at the point of delivery.


For delivery locations other than lease/unit delivery locations delivery of the
crude oil to the Buyer shall be effected as the crude oil passes the last
permanent delivery flange and/or meter connecting the delivery facility
designated by the Seller to the Buyers carrier. If delivery's by in-line
transfer, delivery of the crude oil to the Buyer shall be effected at the
particular pipeline facility designated in this Agreement Title to and risk of
loss of the crude oil shall pass from the Seller to the Buyer upon delivery.


L.    Term: Unless otherwise specified in the Special Provisions delivery months
begin at 7:00 a.m. on the first day of the calendar month and end at 7:00 a.m on
the first day of the following calendar month.


M.   Governing Law: This Agreement and any disputes arising hereunder shall be
governed by the laws of the State of Texas.


N.    Necessary Documents: Upon request each party agrees to furnish all
substantiating documents incident to the transaction including a Delivery Ticket
for each volume delivered and an invoice for any month in which the sums are
due.


O.    Waiver: No waiver by either party regarding the performance of the other
party under any of the provisions of this Agreement shall be construed as a
waiver of any subsequent performance under the same or any other provisions.


P.    Assignment: Neither party shall assign this Agreement or any rights
hereunder without the written consent of the other party unless such assignment
is made to a person controlling, controlled by or under common control of
assignor, in which event assignor shall remain responsible for nonperformance.
 
Q.   Entirety of Agreement: The Special Previsions and these General Provisions
contain the entire Agreement of the parties; there are no other promises
representations or warranties. Any modification of this Agreement shall be by
written instrument. Any conflict between the Special Provisions and these
General Provisions shall be resolved in favor of the Special Provisions. The
section headings are for convenience only and shall not limit or change the
subject matter of this Agreement.


R.    Definitions: When used in this Agreement, the terms listed below have the
following meanings:
"API" means the American Petroleum Institute
"ASME" means the American Society of Mechanical Engineers
"ASTM" means the American Society for Testing Materials.
"Barrel" means 42 U.S., gallons of 231 cubic inches per gallon corrected to 60
degrees Fahrenheit
"Carrier" means a pipeline barge truck or other suitable transporter of crude
oil
"Crude Oil" means crude oil or condensate, as appropriate
"Day", "month," and "year" mean, respectively calendar day calendar month, and
calendar year unless otherwise specified
"Delivery Ticket" means a shipping/loading document or documents stating the
type and quality of crude oil delivered the volume delivered and method of
measurement the corrected specifc gravity temperature and S&W content
"Invoice" means a statement setting forth all least the following information:
The date(s) of delivery under the transaction; the location(s) of delivery; the
volume(s); price(s); the specific gravity and gravity adjustments to the
price(s) (where applicable); and the term(s) of payment
"S&W" means sediment and water


 
Effective January 1,1993
Supersedes November 1983 General Provisions
 

--------------------------------------------------------------------------------